United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                          UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT                                        April 7, 2004

                                                                                  Charles R. Fulbruge III
                                                                                          Clerk
                                       No. 03-10240
                                     Summary Calendar


                                         OSCAR RUIZ,
                                                                    Plaintiff-Appellant,

                                            versus

      JOSEPH K. PRICE; DANNY CASTILLO; STEVEN RICH; TED MOORE;
                  STEVEN J. CHENEY; LEAH D. GIESER,

                                                                  Defendants-Appellees.


               Appeal from the United States District Court
                    for the Northern District of Texas
                              (2:01-CV-00301)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Oscar Ruiz, Texas prisoner #766772, proceeding pro se, appeals

the judgment, based on a jury verdict, in favor of Captain Moore

and    Officers Castillo, Cheney, and Gieser in his 42 U.S.C. § 1983

action.      He alleged:        defendants failed to follow prison procedure

with regard to conducting showers and were deliberately indifferent

to his safety; and, as a result, he was attacked in the shower area

of his unit by fellow inmates.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Ruiz does not contend the district court erred in dismissing

the claims against Wardens Price and Rich.    Nor does he contend the

court erred in dismissing the claims against Captain Moore and

Officers Castillo, Cheney, and Gieser in their official capacities.

And, he merely lists as an issue whether the district court erred

in failing to apply the liberal-construction standard in Haines v.

Kerner, 404 U.S. 519, 520 (1972).    Ruiz is deemed to have abandoned

these issues on appeal.   Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).

     The district court did not abuse its discretion in denying

Ruiz’s motion for appointment of counsel.       Jackson v. Cain, 864
F.2d 1235, 1242 (5th Cir. 1989).     Ruiz failed to demonstrate any

exceptional circumstances warranting it.     Richardson v. Henry, 902
F.2d 414, 417 (5th Cir. 1990).       Moreover, as evidenced by his

motions and pleadings and his ability to question witnesses and

present evidence, he was able to adequately prosecute his claims.

     Ruiz contends the district court erred in denying his request

to subpoena Officer Kimball and other potential witnesses.      This

contention is conclusional. He does not state what Officer Kimball

or the other witnesses would have testified to or how their

nonappearance affected his trial.    Cupit v. Jones, 835 F.2d 82, 86-

87 (5th Cir. 1987)

     Ruiz claims the trial judge allowed the defense to submit

evidence that gave the jury the impression that he deserved to be


                                 2
attacked   because   he   was   a   gang   member.    This   contention   is

conclusional.    Ruiz does not identify the evidence and provides no

argument other than stating the issue. Inadequately briefed issues

are deemed abandoned.      See Woods v. Cockrell, 307 F.3d 353, 357

(5th Cir. 2002).

     Ruiz also complains that the trial judge did not aid him in

admitting exhibits and failed to give him the same amount of time

for closing arguments as the defense.           This contention is also

conclusional.      He does not state what exhibits he could not

introduce into evidence and fails to state how the exhibits would

have changed the outcome of the proceeding.          Nor does he state what

further argument he would have made had he been given additional

time.   The issue is therefore abandoned.        See Id.

     Ruiz maintains that the district court abused its discretion

in denying his new trial motion.             Ruiz does not present any

coherent argument that the jury’s verdict with regard to Officer

Castillo was against the great weight of the evidence.           He merely

avers that Officer Castillo was present at the unit at the time of

the attack.      This is insufficient to establish relief under 42

U.S.C. § 1983.    Woods v. Edwards, 51 F.3d 577, 583 (5th Cir. 1995).

To the extent that Ruiz avers that Officer Castillo failed to

intervene and stop the attack, there was trial testimony that

prison officers should not attempt to single-handedly break up a

fight, but should call for backup (which was done in this case).


                                      3
As is clear from the evidence at trial, any violation of the prison

shower policy which precipitated the attack was the result of

negligence    and   did   not   rise       to   the   level   of    deliberate

indifference.       See Davidson v. Cannon, 474 U.S. 344, 347-48

(1986); Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995).                   The

district court did not abuse its discretion.             Polanco v. City of

Austin, Tex., 78 F.3d 968, 980-81 (5th Cir. 1996).

     Nor did it abuse its discretion in denying Ruiz’s motion for

a preliminary injunction in which he requested greater access to

legal materials.    Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th

Cir. 1991).     Ruiz failed to show a substantial likelihood of

success on the merits.



                                                                   AFFIRMED




                                       4